Citation Nr: 0914059	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1967 to May 
1976.  The character of his service during this period is 
addressed in this Remand.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the appellant's character of 
service for the period of May 1967 to May 1976 is considered 
a bar to all benefits administered by VA.  

The issues have been re-characterized to comport to the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a cardiovascular 
disability, diabetes mellitus, cataracts, and hypertension.  
The appellant contends that he is eligible for VA benefits.  

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2008).  A discharge issued under honorable 
conditions is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.12(c) (2008), and regulatory bars listed in 38 
C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides that a 
discharge or release because of an offense involving moral 
turpitude (this includes, generally, conviction of a felony) 
is considered to have been issued under dishonorable 
conditions.  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).

The appellant's personnel records indicate that his date of 
enlistment in the Army was May 2, 1967, and that the number 
of years he was to serve was three.  His Form DD-214s 
indicate that the appellant was discharged effective May 19, 
1969, and was re-enlisted for a second period of service on 
May 20, 1969.  Personnel records also note that when the 
appellant reenlisted for his second period of duty, his 
previous enlistment was for a term of three years starting on 
May 2, 1967.  

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  See 38 C.F.R. § 3.13(b) 
(2008).  A discharge to reenlist is a conditional discharge 
if it was issued during the Vietnam Era, prior to the date 
the person was eligible for discharge under the length of 
service system, or under any other criteria in effect.  38 
C.F.R. § 3.13(a).  However, 38 C.F.R. § 3.13(c) provides an 
exception if the following conditions are met: (1) the person 
served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time 
of entry into service; (2) the person was not discharged or 
released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (3) the person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment.

For purposes of 38 C.F.R. § 3.13(c) it appears that the 
appellant did not complete his initial three year service 
obligation at the time of his discharge on May 19, 1969, and 
reenlistment on May 20, 1969.  However, it does not appear 
that the RO has attempted to determine whether the appellant 
was eligible for discharge under any other criteria in effect 
on or around May 19, 1969.  See 38 C.F.R. § 3.13(a).  To 
ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, and to ensure full compliance with due 
process requirements, this case must be remanded so that the 
RO can determine whether the appellant was eligible for 
discharge under any other criteria, for example a voluntary 
early discharge or other troop call-back program, in effect 
on or around May 19, 1969.  See 38 C.F.R. § 3.13(a).  

Accordingly, the case is REMANDED for the following action:

1.  Explore all means and conduct all 
necessary research, including contacting 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) and/or the 
National Archives, to determine whether 
the appellant could have been discharged 
unconditionally under any other criteria 
in effect at the time of his discharge on 
or around May 19, 1969.  See 38 C.F.R. § 
3.13(a).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.  







The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




